Title: From James Madison to Robert R. Livingston and James Monroe, 18 April 1803
From: Madison, James
To: Livingston, Robert R.,Monroe, James


Gentlemen,
Washington, Department of State, April 18th 1803.
The reasonable and friendly views with which you have been instructed by the President to enter into negociations with the French Government justify him in expecting from them an issue favorable to the tranquillity and to the useful relations between the two Countries. It is not forgotten however that these views, instead of being reciprocal, may find, on the part of France, a temper adverse to harmony, and schemes of ambition, requiring, on the part of the United States, as well as of others, the arrangements suggested by a provident regard to events. Among these arrangements, the President conceives that a common interest may recommend a candid understanding and a closer connection with Great Britain; and he presumes that the occasion may present itself to the British Government in the same light. He accordingly authorises you, or either of you, in case the prospect of your discussions with the French Government should make it expedient, to open a confidential communication with the Ministers of the British Government, and to confer freely and fully on the precautions and provisions best adapted to the Crisis, and in which that Government may be disposed to concur; transmitting to your own, without delay, the result of these Consultations. With sentiments of great respect and Consideration, I have the Honor to be, Gentlemen, Your Very Obedt servant,
James Madison
 

   
   RC (PHC); duplicate and triplicate (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Sent as enclosure in JM’s first letter to Livingston and Monroe of the same date.


